Exhibit 10.3
 
MAP SALE RESCISSION AGREEMENT


THIS MAP SALE RESCISSION AGREEMENT is made effective the 1st day of April, 2013
(the “Effective Date”), by AUBREY K. MCCLENDON (“McClendon”) and CHESAPEAKE
ENERGY CORPORATION, an Oklahoma corporation ("Chesapeake").


W I T N E S S E T H:


WHEREAS, on December 12, 2008 (the “Sale Date”) Chesapeake purchased from
McClendon the maps, pictures and paintings displayed at Chesapeake’s Campus,
more particularly described at Schedule "A" attached as a part hereof (the "Map
Collection"), for the sum of $12.1 million;


WHEREAS, Chesapeake and McClendon entered into a Stipulation and Agreement of
Settlement dated October 21, 2011 to rescind the sale of the Map Collection in
connection with the settlement (the “Settlement”) of  In re Chesapeake
Shareholder Derivative Litigation, Case No. CJ-2009-3983 and Louisiana Municipal
Police Employees’ Retirement System v. Chesapeake Energy Corporation, Case No.
DC-2009-2870;


WHEREAS the court’s approval of the Settlement is currently being appealed to
the Supreme Court of the State of Oklahoma, and there is no established timeline
by which the appeal will be resolved; and


WHEREAS, McClendon’s employment with Chesapeake will terminate on the Effective
Date and Chesapeake and McClendon desire to memorialize the terms of the
rescission of the sale of the Map Collection set forth in the Stipulation and
Agreement of Settlement, provide for the storage and care of the Map Collection
and, at Chesapeake’s request establish a procedure to accelerate such
rescission.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, McClendon and Chesapeake agree as follows:


1. Rescission Timing.  Pursuant to the terms of the Stipulation and Agreement of
Settlement, McClendon and the Company agreed to rescind the sale of the Map
Collection by McClendon to Chesapeake no later than thirty (30) business days
after entry of a final non-appealable judgment approving the Settlement (the
“Rescission Deadline”).  Either McClendon or Chesapeake may request that the
rescission be consummated prior to the Rescission Deadline.  If such a request
is made and both McClendon and Chesapeake consent to the request (which consent
may be withheld by either of them for any reason), a mutually agreed closing
date for the rescission (the “Rescission Date”) will be established.
 
2. Rescission.  On the Rescission Date (but not later than the Rescission
Deadline), McClendon will pay to Chesapeake the sum of $12.1 million plus
interest from December 12, 2008 through the Rescission Date equal to the agreed
rate of 2.28% per annum (the “Rescission Payment”)  in immediately available
funds and without setoff or reduction of any kind and Chesapeake will convey the
Map Collection to McClendon free and clear of all liens, claims and encumbrances
of any kind by executing and delivering the Bill of Sale and Assignment in the
 
 
 

MAP SALE RESCISSION AGREEMENT          

 
 
 
 
 
 
form attached at Schedule “B” attached hereto and delivering possession of the
Map Collection to McClendon in accordance with paragraph 3 of this
Agreement.  On receipt of the Rescission Payment by Chesapeake and the Bill of
Sale and possession of the Map Collection by McClendon, the December 12, 2008
purchase of the Map Collection by Chesapeake is deemed rescinded and Chesapeake
and McClendon are returned to their respective positions prior to December 12,
2008 with respect to the Map Collection as if such sale of the Map Collection
had never occurred.  The rescission will be unconditional and neither Chesapeake
nor McClendon will delay, limit or hinder performance of their respective
obligations to effect the rescission for any reason.
 
3. Map Delivery.  Unless Chesapeake and McClendon agree otherwise, in order to
protect the Map Collection and facilitate the delivery of the Map Collection on
the Rescission Date, as soon as practicable after the Rescission Date is
established Chesapeake will place the Map Collection in climate controlled
storage located in Oklahoma City suitable for museum quality antique maps and
photos and reasonably acceptable to McClendon and the issuer of the policies of
insurance for the Map Collection.  The lease of the facility will be on terms
reasonably acceptable to McClendon and Chesapeake and will be fully assignable
without further consent of the landlord in order to facilitate the timely and
orderly delivery of the maps.  Chesapeake will maintain insurance on the Map
Collection consistent with past practices (using the same or similar policy
limits and insurance carriers of as good or better rating and quality as
currently utilized) and will maintain the Map Collection in a prudent and
reasonable manner fitting for the quality of the Map Collection.  On the
Rescission Date, the Map Collection will be delivered to McClendon by Chesapeake
assigning and transferring to McClendon leasehold interest in the storage
facility.  On such transfer, risk of loss of the Map Collection will pass to
McClendon and Chesapeake will have no further obligations with respect to the
Map Collection.
 
4. Inventory.  The Company has catalogued each of the items included in the Map
Collection and on the Effective Date will furnish McClendon with a copy of the
electronic file containing that catalogue.  The Company and McClendon will work
together in the thirty (30) days after the Effective Date to inventory the Map
Collection and to reconcile that inventory to the list of the Map Collection
attached at Schedule “A.”
 
5. Settlement Reversal.  In the event that the court’s approval of the
Settlement is reversed on appeal, the parties reserve the right to negotiate a
separate rescission on mutually agreeable terms.
 
6. Notices.  Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be deemed to have been given
on the date delivered personally or by telefacsimile, or on the date following
the day sent by overnight courier, or on the third (3rd) business day after the
same is sent by certified mail, postage and charges prepaid, directed to the
notice address or fax number set forth below or to such other or additional
addresses as any party might designate by written notice to the other party.
 
 

  To McClendon:
Aubrey K. McClendon
c/o Arcadia Capital, L.L.C.
Post Office Box 18756
Oklahoma City, Oklahoma 73154
 
 
 

 
 
 

MAP SALE RESCISSION AGREEMENT       -2-  

 
 
 
 
 
 
 
 
 

 
 
 
With a copy to:
Facsimile: (405) 708-7927
 
Commercial Law Group, P.C.
Attention: Tom Blalock, Esquire
5520 North Francis
Oklahoma City, Oklahoma 73118
Facsimile: (405) 232-5553
 
    To Chesapeake: Chesapeake Energy Corporation
Attention: Jim Webb, Esquire
6100 N. Western
Oklahoma City, OK 73118
Facsimile: (405) 849-9594
 

 
7. Miscellaneous.  Time is of the essence of each provision of this Agreement.
This Agreement constitutes the entire agreement between the parties relating to
the rescission of the sale of the Map Collection and there are no agreements,
understandings, warranties or representations between the Chesapeake and
McClendon except as set forth herein.  Neither this Agreement nor any of the
provisions hereof can be changed, waived, discharged or terminated, except by an
instrument in writing (excluding electronic mail) signed by the party against
whom enforcement of the change, waiver, discharge or termination is
sought.  This Agreement may be executed in counterparts, each of which will be
deemed an original document, but all of which will constitute a single
document.  This document will not be binding on or constitute evidence of a
contract between the parties until such time as a counterpart of this document
has been executed by each party and a copy thereof delivered to the other party
to this Agreement.  The parties agree that any counterpart may be executed by
facsimile signature and such facsimile signature will be deemed an original.
When executed by the parties in accordance with the foregoing, this Agreement
inures to the benefit of and is binding on the parties and their respective
heirs, successors and assigns.
 




[Signature Page to Follow]
 
 
 
 
 

MAP SALE RESCISSION AGREEMENT       -3-  

 
 
 
 
 
 
 


SIGNATURE PAGE TO MAP SALE RESCISSION AGREEMENT


IN WITNESS WHEREOF, this Agreement has been executed to be effective the date
first above written.







      /s/ Aubrey K. McClendon  
 
  AUBREY K. MCCLENDON, individually


 
 
 
 

MAP SALE RESCISSION AGREEMENT          

 
 


 
 
 
 
 

 
SIGNATURE PAGE TO MAP SALE RESCISSION AGREEMENT


IN WITNESS WHEREOF, this Agreement has been executed to be effective the date
first above written.


 



     
 CHESAPEAKE ENERGY
 CORPORATION, an Oklahoma corporation
 
 
    By:  /s/ James R. Webb     Name:  James R. Webb     Title:  Senior Vice
President - Legal and General Counsel  
 
   

 
 
 
 


 

MAP SALE RESCISSION AGREEMENT          

 
 